Citation Nr: 0014746	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-01 964A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 2000, a transcript 
of which is of record.  At this hearing, the veteran 
submitted additional evidence accompanied by a waiver of 
initial consideration by the RO in accord with 38 C.F.R. 
§ 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, attributed to 
his having assisted with the recovery of dead bodies 
following an airplane crash in March 1962.

2.  The evidence on file confirms that an airplane crashed 
into Jamaica Bay, New York, in March 1962.  All passengers 
and crew members were killed.

3.  The veteran has submitted newspaper articles and an 
accident report of the airplane crash which details efforts 
taken to recover the bodies of the people killed therein.  
The accident report notes that army personnel assisted in 
recovery of the airplane wreckage.

4.  The evidence on file shows that the veteran was assigned 
to Fort Tilden, New York, at the time of the March 1962 
airplane crash, and that this base is located in the vicinity 
of Jamaica Bay, New York.

5.  The veteran's testimony, in conjunction with the above 
evidence, is sufficient to establish that the claimed in-
service stressor occurred.


CONCLUSION OF LAW

The veteran's PTSD is of service origin.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's January 1961 pre-induction 
examination indicates that both his neurologic and 
psychiatric conditions were abnormal.  Written comments were 
made regarding this finding, but are now illegible.  His 
November 1961 induction examination also indicates that there 
was a question regarding his psychiatric condition.  Further, 
on a November 1961 Report of Medical History, the veteran 
stated that he had experienced depression or excessive worry, 
and nervous trouble.  However, no acquire psychiatric 
disorder appears to have been diagnosed at either of these 
examinations, and the veteran was found to be qualified for 
military service at both examinations.  The service medical 
records show no diagnosis of or treatment for a chronic 
psychiatric disorder during the veteran's period of active 
duty.  It is noted that an "Abstract of Service" record 
shows that the veteran was stationed at Fort Tilden, New 
York, from February to October 1962.  On his August 1962 
"reenlistment" examination, conducted at Fort Tilden, the 
veteran's psychiatric condition was clinically evaluated as 
normal.  Nevertheless, he continued to stated on a 
contemporaneous Report of Medical History that he had 
experienced depression or excessive worry, and nervous 
trouble.  Further, it was noted that the veteran's excessive 
worries and "nervous trouble" were not under treatment.  On 
his October 1965 separation examination, the veteran's 
psychiatric condition was clinically evaluated as normal.  
Moreover, the veteran reported at the time of this 
examination that he had not experienced depression or 
excessive worry, or nervous trouble of any sort.  

In September 1994, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he stated 
that the his sickness, disease, or injuries, included stress.  
He also indicated that he was taking medication for anxiety.

Private medical records were subsequently obtained from a Dr. 
Calabrese that covered a period from October 1985 to 
September 1994.  These records primarily concern treatment 
for hypertension, and various physical injuries.  However, 
records from October and November 1985, as well as March 
1986, do note treatment for anxiety.  However, these records 
contain no diagnosis of PTSD, nor do they attribute the 
veteran's psychiatric problems to his period of active duty.

VA medical treatment records were also obtained that covered 
a period from July to September 1996.  A July 1996 
hospitalization report shows final diagnoses of adjustment 
disorder with depressed mood, history of dysthymia, and 
personality disorder, not otherwise specified.  With regard 
to psychosocial and environmental problems, it was stated 
that the stressors were no money, no job and no home.  
Records from August 1996 show diagnoses of dysthymia; a 
generalized anxiety disorder; alcohol dependence in 
remission; adjustment disorder with depressed mood; and 
personality disorder, not otherwise specified.  However, 
these records contain no diagnosis of PTSD, nor do they 
attribute the veteran's psychiatric problems to his period of 
active duty.

A private medical statement from a Dr. Neff, Ph.D., dated in 
October 1996, is also on file.  Dr. Neff noted that the 
veteran presented with symptoms of PTSD, now complicated by 
the veteran's dependence on prescription medications.  At 
that time, the veteran reported that he had not used any 
other doctors for post traumatic stress.  He stated that he 
thought he could handle it, but that it had gotten worse.  He 
reported that he was stationed at Fort Tilden, New York, when 
an airplane crashed, and he had to go out and help retrieve 
the dead bodies.  He also recounted that he was involved in 
the evacuation of Cuban refugees ordered by President 
Kennedy, in which thousands of women and children were 
evacuated to a battleship.

Also in October 1996, the veteran underwent VA general 
medical and mental disorders examinations.

At the October 1996 VA general medical examination, the 
veteran was diagnosed with, among other things, severe 
depression, and anxiety and suicidal.  The examiner referred 
to the mental disorders examination for more information.

At the October 1996 VA mental disorders examination, the 
veteran reported, in part, that he felt depressed and 
frequently thought about an airplane crash that occurred 
while he was in the military and that he was assigned to pick 
up the dead bodies.  He also stated that there were other 
circumstances contributing to his depression, including the 
fact that he was homeless and could not hold a job.  Further, 
he indicated that his depression started about 12 or 13 years 
earlier, and that he dealt with it initially by ignoring it.  
Following examination of the veteran, the examiner diagnosed 
schizoaffective disorder, depressive type.

The veteran underwent a VA PTSD examination in February 1997 
by the same examiner who conducted the October 1996 mental 
disorders examination.  The examiner noted that the veteran's 
claims file had been reviewed in conjunction with this 
examination and that there was essentially no change in the 
historical information given from the previous examination.  
The stressors noted at this examination included the 
veteran's account of recovering dead bodies following an 
airplane crash of a commercial liner some time in the 1960's; 
and evacuation of Cuban refugees where he unloaded 
"thousands of men, women, and children."  Following 
examination of the veteran, the examiner diagnosed 
schizoaffective disorder, depressive type.  Further, the 
examiner stated that the diagnosis from this examination was 
consistent and reconfirmed, in the examiner's eyes, the 
diagnosis of the October 1996 examination.  Specifically, in 
response to PTSD, the examiner stated that while the veteran 
did identify stressors, they did not appear to be reliable in 
nature.  In addition, even assuming the validity of the 
stressors presented, the examiner found that there was not 
sufficient symptomatology from the examination to warrant a 
diagnosis of PTSD.

Additional private medical records were subsequently obtained 
from Dr. Neff, for a period from September to October 1996, 
which include diagnoses of PTSD.  Dr. Neff stated that the 
veteran's PTSD symptoms traced back to the Vietnam War era.  
While the veteran did not see battle, he was sent on a ship 
to pick up body parts after an airplane crash in water.

Also on file is a discharge summary from the Phoenix South 
Community Mental Health Center, which concerns a period from 
September 1996 to March 1997.  This discharge summary was 
completed by a social worker, who diagnosed the veteran with 
PTSD, among other things.  

A March 1997 Report of Contact reflects that the airline 
crash reported by the veteran occurred in March 1962, and was 
confirmed by the "NTSB."  It was also noted that an 
accident report was requested at that time.

The veteran also submitted a July 1997 evaluation report by a 
VA physician.  This physician noted that this was his first 
evaluation of the veteran, but that there had apparently been 
different opinions about the veteran's major diagnosis at 
various places and times, varying between PTSD, 
schizoaffective disorder, dysthymia, generalized anxiety 
disorder, and adjustment disorder with depression.  It was 
further noted that the veteran was, at that time, living near 
an airport and had a lot of flashbacks, nightmares, anxiety 
episodes, startle reactions, etc., related to the events when 
he helped retrieve bodies from an airplane crash in the 
1960's while in the military.  Following examination of the 
veteran, the physician diagnosed PTSD, chronic, significant; 
and dysthymia with probable episodes of major depression.  
The physician also opined that he did not see evidence for a 
schizophrenic category of diagnosis.

As noted above, the RO made several requests for additional 
service records in an attempt to verify the veteran's 
purported in-service stressors.  These include requests for 
morning reports for the period from February to April 1962, 
in an attempt to confirm the veteran's participation in 
recovering the airplane crash victims.  The RO also requested 
morning reports from September to November 1962 in an attempt 
to verify the veteran's participation in evacuating refugees 
from Guantanomo, Cuba.  Both of these requests were made in 
August 1997.  In May 1998, it was reported that there were no 
morning reports for the veteran's assigned unit for September 
1 to October 22, 1962.  The subsequent morning reports showed 
no evidence regarding the veteran's purported participation 
in the evacuation of refugees from Cuba.  No response appears 
to have been received regarding the veteran's account of 
participating in the recovery of the airplane victims.

In April 1998, the RO made a formal finding that all 
procedures, as outlined in M21-1, Part III, Chap. 4, Para. 
4.29, had been correctly followed; that all efforts to obtain 
the needed service records or military information had been 
exhausted; and that further efforts were futile.

In the May 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran appealed the May 1998 rating decision to the Board.

The veteran has submitted newspaper articles and an accident 
report of the airplane crash which details efforts taken to 
recover the bodies of the people killed therein.  While the 
accident report noted that army personnel assisted in 
recovery of the airplane wreckage, there is no specific 
mention of military personnel assisting in the recovery of 
the bodies.

At his February 2000 personal hearing, the veteran testified 
about the circumstances surrounding his participation in 
recovering dead bodies from the March 1962 airplane crash.  
He testified that he was an MP and a warrant officer at that 
time, and that he was ordered to leave his weapon on post and 
take a jeep and a couple of fellow soldiers and meet the 
police and firemen.  Also, he testified that he lived off 
base, and that after the recovery efforts were complete he 
went home, told his parents, and just broke down.  He also 
testified about participating in the evacuation of Cuban 
refugees.  Regarding his current symptomatology, the veteran 
testified that every time an airplane flew overhead, he was 
afraid the airplane would come down.  He also recounted that 
he experienced painful memories, and had trouble sleeping.  
At this hearing, the undersigned Board Member stated that the 
veteran's testimony was sufficient to establish that he 
participated in the search for dead bodies following the 
March 1962 airplane crash.

As noted above, additional evidence was submitted by the 
veteran at his personal hearing.  This evidence includes a 
map of New York and information regarding Fort Tilden, New 
York, where the veteran was assigned at the time of the March 
1962 airplane crash.  Taken together, this evidence shows 
that Fort Tilden is located in the vicinity of Jamaica Bay, 
New York.

The veteran also submitted additional VA medical treatment 
records which cover a period from February 1998 to February 
2000.  These records reflect that the veteran was treated for 
PTSD, which was attributed to his participation in recovering 
dead bodies following the March 1962 airplane crash.  In 
February 1998, a VA psychologist noted that the veteran 
reported that he had suffered from PTSD symptoms since he 
participated in recovery efforts following the plane crash.  
The psychologist listed PTSD and depression as his 
assessment.  The veteran was also seen by the VA physician 
who initially saw the veteran in July 1997 and diagnosed 
PTSD.  In December 1999 and February 2000 this physician 
diagnosed chronic PTSD and major depression.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997)).  38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor:  (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis."  
61 Fed. Reg. 32.807-32.808.  In the instant case, the Board 
finds that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded.  As a general rule, a veteran's account of 
what occurred during service is presumed credible for the 
purpose of determining whether his claim is well grounded; 
i.e., his purported stressors are deemed credible in making 
the initial determination that the claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Further, the evidence on file 
confirms that an airplane crash did occur in March 1962 in 
the vicinity of the veteran's assigned military base.  
Moreover, both Dr. Neff and the veteran's treating VA 
psychiatrist have diagnosed the veteran with PTSD, and 
attributed the diagnosis to the veteran's participation in 
the March 1962 airplane crash recovery efforts.  This 
satisfies the requirements for a competent medical diagnosis 
and competent medical nexus evidence.  Thus, the claim is 
well grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
PTSD does not end with the finding that the case is well-
grounded.  In determining that the veteran's claim is well-
grounded, the credibility of evidence has been presumed and 
the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

With respect to the veteran's account of participating in the 
recovery efforts following the March 1962 airplane crash, the 
Board finds that the veteran's testimony in conjunction with 
other evidence on file is sufficient to confirm that the 
veteran participated in this incident.  The evidence on file 
confirms that an airplane crashed into Jamaica Bay, New York, 
in March 1962.  All passengers and crew members were killed.  
The accident report submitted by the veteran noted that army 
personnel assisted in recovery of the airplane wreckage.  
Further, the evidence shows that the veteran was assigned to 
Fort Tilden, New York, at the time of this airplane crash, 
and that the base was in the vicinity of Jamaica Bay.  
Moreover, the undersigned Board Member finds that the 
veteran's testimony regarding his participation in these 
recovery efforts at the February 2000 hearing to be credible 
and of sufficient evidentiary weight to establish his 
participation in the recovery efforts following the March 
1962 airplane crash.  The Board also notes that no evidence 
is on file which refutes the veteran's account of 
participating in these recovery efforts.

As an additional matter, the Board notes that the veteran's 
account of this incident evidences exposure to a traumatic 
event in which he was confronted with the actual death of 
others, and his response involved intense helplessness or 
horror.  In short, the stressor satisfies the criteria 
required under DSM-IV.

The Board must next determine whether the medical evidence 
supports a finding that the veteran has in fact developed 
PTSD as a result of his participation in the airplane 
recovery efforts.  

The negative evidence includes the opinion of a VA 
psychiatrist who examined the veteran in October 1996 and 
again in February 1997.  This mental health professional 
concluded that the veteran did not have PTSD.  The evidence 
in support of the veteran's claim includes an April 1997 
opinion of a social worker at a Community Mental Health 
Center who diagnosed the veteran with PTSD, apparently after 
following the veteran for several months.  The positive 
evidence also includes opinions from Dr. Neff who diagnosed 
PTSD and attributed it to the veteran's participation in the 
recovery following the airplane crash.  However, the most 
persuasive evidence in support of the veteran's claim is the 
July 1997 evaluation report from the veteran's VA treating 
psychiatrist who diagnosed PTSD and attributed the PTSD to 
the veteran's participation in the recovery of dead bodies 
following an airplane crash.  The outpatient treatment 
records submitted at the February 2000 hearing reflect that 
the veteran has continued to be followed by this VA 
psychiatrist as well as a VA psychologist and that PTSD 
continues to be listed as a diagnosis.

In the opinion of the Board, the evidence establishes that 
the veteran was exposed to a recognizable stressor during 
service and that he has developed PTSD as a result of his 
exposure to this in-service stressor.  Accordingly, the Board 
concludes that the veteran is entitled to a grant of service 
connection for PTSD.


ORDER

Service connection for PTSD is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



